Citation Nr: 1211071	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  11-06 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for degenerative joint disease, left knee, claimed as left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to November 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In December 2011 the Veteran testified at the RO before the undersigned Veterans Law Judge via video-teleconference.  A transcript has been added to the claims file.

The issue of entitlement to an increased disability rating for the service-connected spine disorder has been raised by the record (see December 2010 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

After a complete review of the claims file, the Board finds that further development is required.  

In March 2010 the Veteran had been afforded a VA examination that considered his recently submitted claim.  While the Veteran reported to the VA examiner the post-service history of his left knee, the VA examiner's comments indicated that he understood only the right knee was at issue, and so, the examination report does not include an objective examination or opinion regarding the etiology of any left knee disorder.  Therefore, an examination of the left knee that includes a determination of any disorder and an opinion as to whether that disorder is related to service is necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
The Veteran had reported to the 2010 VA examiner that he injured his left knee in 1997, post-service, in a workplace accident.  The Veteran testified about this workplace accident in addition to a more recent incident during which he fell in 2010 and injured either his left knee or left leg.  The Veteran also testified that prior to the 1997 workplace injury, he experienced pain in the left knee that began in service following a fall from a helicopter.  

VA treatment reports of record indicate the more recent left leg or knee injury was treated privately at Reno Orthopedic Clinic.  Any such private records regarding the Veteran's 2010 or 1997 left leg or knee injury should be requested and included in the record.  The RO/AMC also should obtain the Veteran's up-to-date VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the record the Veteran's treatment records from the Reno, Nevada, VA medical facility dated from November 2010 to the present.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for a left knee injury in 1997 and a left knee or leg injury in 2010, in particular the Reno Orthopedic Clinic.  Once signed releases are received from the Veteran, obtain all private treatment records regarding the left knee.  

3.  Schedule the Veteran for an appropriate examination to determine the current nature and etiology of his left knee disorder, assessed in 2010 as degenerative joint disease.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished, including range of motion testing.  

a.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner(s) is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that any current disorder of the left knee, to include the degenerative joint disease of the left knee, if diagnosed, is related to active service or any incident of service, to include an in-service report (January 1992) of a fall from a helicopter.  When providing this opinion, the examiner should also consider that the Veteran reported to the March 2010 VA examiner that he had injured his left knee in a post-service, workplace accident, in 1997 and has injured his left leg or knee in a fall in 2010, which was mentioned in a November 2010 VA primary care evaluation.  A complete rationale must be provided for any opinion expressed.

c.  In providing an answer to the above question, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

4.  The RO/AMC should thereafter readjudicate the claim.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



